Barnard, P. J.
The defendants are bankers. They sell drafts payable in the various countries of Europe. They employed one Swanstrom to act as their agent in selling such drafts in the city of Brooklyn, paying him one and one-half per cent on the sale of each draft. By the printed instructions given him at the time pi his employment he was directed to draw his bwn- drafts on defendants’ correspondents abroad, and report promptly the number-and date of the draft, and on whom, and in whose favor, and for what amount drawn. Lists of persons on whom drafts might be drawn in different countries were given in the instructions, and by those instructions “ Such drafts are to be covered with us in funds par in New York, and 'will then be duly advised for protection by our regular advices to Europe.” The defendant furnished these drafts to Swanstrom, and he sold a number of them to plaintiff which were regularly paid. The draft in question was not paid. The *429agent did not, in this instance, cover the draft, hnt applied the money received from plaintiff to his own use.
I think the defendants are liable upon it. Swanstrom did what he . was employed to do. He sold drafts payable by defendants drawing on their agents as he was authorized to do, in his own name. He received plaintiff’s money, with full power from defendants. As between defendants and Swanstrom he was bound to pay the' money to defendants; but his failure to do this did not affect the plaintiff’s rights. He could not know of the instructions given by defendants to their agent. If he did, the requirement by the defendants of their agent to pay the price of draft to them, is no more than the law would exact in the absence of any written directions.
The defendants cannot authorize a sale of their drafts, and make their validity depend upon the fact, whether the agent pays them, the money received for them, in the absence of knowledge of such a condition by the purchasers. The judgment should be affirmed, with costs.

Judgment affirmed.